Citation Nr: 1419757	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota




THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for prostate cancer, to include as secondary to herbicide exposure.

2. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  He had verified service in Thailand.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the RO that reopened the claim of service connection for prostate cancer, but continued the denial.  

In September 2013, the Veteran testified from the RO at a hearing with the undersigned Veterans Law Judge via videoconference technology; a transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal. 


FINDINGS OF FACT

1. In an August 2009 rating decision, the RO denied service connection for a prostate cancer both on a direct basis and also finding that there was no presumed exposure to herbicides; the Veteran was notified of this action and apprised of his appellate rights, but did not appeal this decision or submit new and material evidence within the one year appeal period thereafter.

2. The evidence documenting the Veteran's service in Thailand and his perimeter contact was received since the August 2009 rating decision, when presumed credible and considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.

3. The Veteran is shown as likely as not to have exposed to herbicides while stationed in Thailand from September 1970 to August 1971.

4. The currently demonstrated prostate cancer is shown to be due to his exposure to herbicides during service.


CONCLUSIONS OF LAW

1. The evidentiary material received since the August 2009 decision includes evidence that is new and material and sufficient to reopen the claim of service connection for prostate cancer as secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by prostate cancer is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the action taken hereinbelow is fully favorable to the Veteran, a full discussion of VCAA is not required at this time.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 


Governing Laws and Regulations

Reopening a Previously Denied Claim

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, an August 2009 RO rating decision denied service connection for prostate cancer on a direct basis as well as on a presumptive basis, finding that the Veteran did not serve in-country in the Republic of Vietnam.  

Accordingly, as the Veteran did not file a timely NOD, nor did he submit new and material evidence within the one-year appeal period, the August 2009 RO rating decision became final.  38 U.S.C.A. § 4105; 38 C.F.R. § 20.302.

Since the August 2009 rating decision, the Veteran has submitted evidence and argument that cured the prior defect - the indicated that he served in Thailand, not Vietnam, and he provided statements regarding his perimeter contact for herbicide exposure.  

The evidence submitted cures a prior defect and is not cumulative of the evidence already existing of record.

Thus, as new and material evidence has been submitted, the application to reopen the issue of service connection for prostate cancer, to include as secondary to herbicide exposure, is granted.  38 U.S.C.A. § 5108.


Principles of Service Connection and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Lay assertions may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App 465 (1994).  

Lay evidence must be considered and may be sufficient in and of itself.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009) (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis").  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if they become manifest to a degree of 10 percent disabling or more at any time after service. 38 C.F.R. § 3.307(a)(6) (2013).  

This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  

According to a May 2010 bulletin, C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  

A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), C&P Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA's C&P Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  

Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the C&P Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  

As such, the C&P Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Initially, the Board notes that the Veteran asserts that he developed prostate cancer as a result of herbicide exposure while serving in the Royal Thai Air Base in U-Tapao, Thailand.  

Specifically, the Veteran contends that he was exposed to herbicides through his service as an ammunition and weapons mechanic (or an airman), which was his military occupational specialty (MOS), working on B-52's.  

The Veteran testified that he traveled every day, twice daily, for a year on the road adjacent to the perimeter fence that went from the main base to the B-52 flight line.  He rode daily in the back of pickup trucks and two-ton trucks in the open air.  

A November 2012 JSRRC memorandum confirms that the Veteran served in the United States Air Force, specifically in Thailand from September 1970 to August 1971, and while in Thailand, he was assigned to the 307th Munitions Maintenance Squadron.   

Prostate cancer is a presumptive disease.  38 C.F.R. § 3.309(e).  The medical evidence of record indicates that the Veteran was diagnosed with prostate cancer in 2009.  

Therefore, the only remaining question in determining whether the Veteran is entitled to presumptive service connection for prostate cancer due to herbicide exposure is whether he was exposed to herbicides while serving on active duty.

The Board finds that the evidence to be in relative equipoise in showing that the Veteran as likely as not was exposed to herbicides during service.  The records confirm that the Veteran was in Thailand and his MOS is consistent with having him serve near the perimeter.  He also submitted evidence detailing his location in relation to the perimeter.  

The Veteran's assertions as to his daily exposure to the perimeter are consistent with the duties of his MOS.  Thus, the Board finds that the Veteran's assertions are both competent and credible. 

The Board finds that the Veteran's MOS is consistent with perimeter contact, as he has claimed that he had contact with the perimeter on many occasions in connection with carrying out his duties.  There is no evidence contradicting the Veteran's claims of perimeter contact, and the Board finds that the Veteran is credible when describing his activities along the perimeter of his base.   

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his prostate cancer can be causally related to herbicide exposure in service.38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection for prostate cancer, as secondary to herbicide exposure, is granted.



ORDER

As new and material evidence has been submitted to reopen the Veteran's claim of service connection for prostate cancer, as secondary to herbicide exposure, the appeal to this extent is allowed.  

Service connection for prostate cancer, as secondary to herbicide exposure, is granted.




____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


